342 F.2d 155
Paul OIKARINEN, Appellant,v.ALEXIAN BROTHERS, a Corporation of the State of New Jersey.Paul OIKARINEN, Appellant,v.Joseph A. PICCOLELLA.
No. 14966.
No. 14967.
United States Court of Appeals Third Circuit.
Argued January 22, 1965.
Decided March 3, 1965.

Barry M. Epstein, Reibel, Isaac & Tannenbaum, Elizabeth, N. J. (Stanley Tannenbaum, Elizabeth, N. J., of counsel, on the brief), for plaintiff-appellant.
Daniel K. Van Dorn, Mead, Gleeson, Hansen & Pantages, Newark, N. J., for Alexian Bros., appellee.
No counsel and no brief for Joseph A. Piccolella, appellee.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
Both these suits are based on diversity of citizenship. In the first, No. 14966, the defendant is a New Jersey non profit corporation organized exclusively for hospital purposes. The claim against it is for alleged negligence in connection with personal injuries sustained by plaintiff while a patient in defendant's hospital.


2
Admittedly the provisions of New Jersey Statute 2A:53A-7, 8, N.J.S.A. limiting liability for negligence to $10,000 in the type of action before us, applies to the defendant. It is further necessarily conceded in this court that as a consequence, the matter in controversy does not exceed "the sum or value of $10,000, exclusive of interest and costs." 28 U.S.C.A. § 1332(a) and therefore that the district court did not have jurisdiction of the cause.


3
In that situation appellant, in the district court, moved to add the corporate defendant in his first suit as a party defendant in No. 14967. In the latter, it is alleged that Joseph A. Piccolella the defendant, was employed at the hospital while plaintiff was there as a patient and that plaintiff injured himself "by reason of the negligence of the defendant." In denying this motion Judge Shaw in the district court correctly held that "The only thing that brings these cases together is an order to consolidate for the purpose of trial. In every other respect each action stands as a separate action." The summary judgment in the district court in favor of the defendant and against the plaintiff in No. 14966 will be affirmed.


4
The order of the district court in No. 14967 denying the motion of plaintiff to add Alexian Brothers, a corporation of the State of New Jersey, as a party defendant in this cause will be affirmed.